ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation "the thickness of a window" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The thickness of a window is not positively claimed in the preceding claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kissel (2007/0096463).
Regarding Claim 1, Kissel teaches a vehicle window installation tool (Ref. 12, Fig. 2), comprising:
a front face (see annotated Fig. 3 below) defined at least in part by a first engagement surface (see annotated Fig. 3 below), the front face extending from a first end of the tool (see annotated Fig. 3 below)  to a second end of the tool that is opposite to the first end (see annotated Fig. 3 below), and from a left side of the tool (See annotated fig. 2 below) to a right side of the tool (See annotated Fig. 2 below); 
a rear face (see annotated Fig. 3 below) defined at least in part by a second engagement surface (See annotated Fig. 3 below), the rear face extending from the first end of the tool to the second end of the tool (Fig. 3), and from the left side of the tool to the right side of the tool (Fig. 2); 
wherein the first end of the tool is wedge shaped (Fig. 3), and a support portion is defined in part by the front face and in part by the rear face, and the support portion has a void (See annotated Fig. 2 below), the void being open to each of the left side of the tool (Fig. 2), the right side of the tool and the second end of the tool (Fig. 2), and the void is defined between a surface of a first side wall (Fig. 3 annotated below), a surface of a second side wall (Fig. 3 annotated below) and a base (Fig. 3 annotated below) that extends between said surface of the first side wall and said surface of the second side wall (Fig. 3), and wherein the base, said surface of the first sidewall and said surface of the second side wall are received between and spaced from the front face and the rear face (Fig. 3).  
The preamble recites a “vehicle window installation tool”. It is understood that the term “vehicle window installation tool” is a term of intended use, see MPEP 2144-II. A disconnect tool, though is not called a “vehicle window installation tool”- recites the structural limitations of the claim. Therefore, the disconnect tool of Kessel is hereinafter interpreted to be a “vehicle window installation tool”, meeting the claim limitations.

    PNG
    media_image1.png
    295
    299
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    405
    394
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    417
    432
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    297
    447
    media_image4.png
    Greyscale


Regarding Claim 6, Kissel teaches the limitations of claim 1, as described above, and further teaches wherein the void is a channel that extends through the left side of the tool, the right side of the tool and the second end of the tool, and the side walls each extend from the left side of the tool to the right side of the tool (Fig 2-3).

Regarding Claim 8, Kissel teaches the limitations of claim 1, as described above, and further teaches wherein the second engagement surface is opposite to at least a portion of the first engagement surface, the second engagement surface extends from the first end at a non-parallel angle to the first engagement surface such that a distance between the first engagement surface and second engagement surface increases from the first end and along at least a portion of the second engagement surface (Fig. 3 annotated above).

Regarding Claim 12, Kissel teaches the limitations of claim 1, as described above, and further teaches wherein the front face, rear face, and support portion are formed in a single piece of material ([0032], Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kissel (2007/0096463).
Regarding Claim 2, Kissel teaches the limitations of claim 1, as described above, and further teaches wherein the front face also includes a stop surface (See annotated Fig. 3 below, Fig. 2) extending from and at an angle of at least 75 degrees relative to the first engagement surface (See annotated Fig. 3 below).  It would have been obvious to one of ordinary skill in the art to modify the stop surface to extend from and at an angle of at least 75 degrees relative to the first engagement surface based on intended use, size and scale of the device, and basic engineering principles, to best suit the intended function, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.

    PNG
    media_image5.png
    409
    305
    media_image5.png
    Greyscale

Regarding Claim 3, Kissel teaches the limitations of claim 2, as described above, and further teaches wherein the stop surface is arranged at an angle of between 90 degrees and 130 degrees relative to the first engagement surface (See annotated Fig. 3 below).  It would have been obvious to one of ordinary skill in the art to modify the stop surface is arranged at an angle of between 90 degrees and 130 degrees relative to the first engagement surface based on intended use, size and scale of the device, and basic engineering principles, to best suit the intended function, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.

Regarding Claim 4, Kissel teaches the limitations of claim 2, as described above, and further teaches wherein the stop surface has a thickness of at least twice the thickness of a window with which the tool is adapted to be used (See annotated Fig. 2 below).

    PNG
    media_image6.png
    267
    411
    media_image6.png
    Greyscale


Regarding Claim 5, Kissel teaches the limitations of claim 1, as described above, and further teaches wherein an angle between the front face and rear face at the first end is less than 30 degrees (See annotated Fig. 3 below).  It would have been obvious to one of ordinary skill in the art to modify an angel between the front and rear face at the first end is less than 30 degrees based on intended use, size and scale of the device, and basic engineering principles, to best suit the intended function, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.

    PNG
    media_image7.png
    408
    248
    media_image7.png
    Greyscale

Regarding Claim 9, Kissel teaches the limitations of claim 1, as described above, and further teaches wherein an included angle between the second engagement surface and the portion of the rear face that defines part of the support portion is less than 180 degrees (See annotated Fig. 3 below).

    PNG
    media_image8.png
    408
    248
    media_image8.png
    Greyscale


Regarding Claim 10, Kissel teaches the limitations of claim 6, as described above, and further teaches wherein the first engagement surface is parallel to, or at an angle of 30 degrees or less from being parallel to, at least one of two sides of the channel (Fig. 3).  It would have been obvious to one of ordinary skill in the art to modify the first engagement surface is parallel to or at an angle of 30 degrees or less from being parallel to, at least one of two sides of channel based on intended use, size and scale of the device, and basic engineering principles, to best suit the intended function, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.

Regarding Claim 11, Kissel teaches the limitations of claim 2, as described above, and further teaches wherein the stop surface is located between the first end and the void, and the stop surface overlies at least part of the void (Fig. 3).  

Regarding Claim 13,  Kissel teaches  A vehicle window installation tool (Ref. 12, Fig. 2), comprising: 
a front face (see annotated Fig. 3 below) defined at least in part by a first engagement surface (see annotated Fig. 3 below) and a stop surface a stop surface (See annotated Fig. 3 below, Fig. 2), the front face extending from a first end of the tool (see annotated Fig. 3 below) to a second end of the tool that is opposite to the first end (see annotated Fig. 3 below), and from a left side of the tool (See annotated fig. 2 below) to a right side of the tool (See annotated Fig. 2 below), and the stop surface extending at an angle of 75 degrees (See annotated fig. 3 below) or more from the first engagement surface and the stop surface extends from the first engagement surface and is located between the first engagement surface and the second end of the tool (Fig. 3); 
a rear face (see annotated Fig. 3 below) defined at least in part by a second engagement surface (See annotated Fig. 3 below), the rear face extending from the first end of the tool to the second end of the tool (Fig. 3), and from the left side of the tool to the right side of the tool (Fig. 2); and 
a support portion is defined in part by the front face and in part by the rear face (Fig. 2), and the support portion has a void (See annotated Fig. 2 below), the void being open to the second end of the tool, and the void being open to both the left, side of the tool and the right side of the tool (Fig. 2&3) 
wherein, an angle between the front face and rear face at the first end is less than 30 degrees (See annotated Fig. 3 below) and wherein the second engagement surface is opposite to at least a portion of the first engagement surface (Fig. 3), the second engagement surface extends from the first end at a non-parallel angle to the first engagement surface such that a distance between the first engagement surface and second engagement surface increases from the first end and along at least a portion of the second engagement surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the stop surface to extend from and at an angle of at least 75 degrees relative to the first engagement surface based on intended use, size and scale of the device, and basic engineering principles, to best suit the intended function, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.
Further, it would have been obvious to one of ordinary skill in the art to modify an angel between the front and rear face at the first end is less than 30 degrees based on intended use, size and scale of the device, and basic engineering principles, to best suit the intended function, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.

    PNG
    media_image2.png
    405
    394
    media_image2.png
    Greyscale

    PNG
    media_image7.png
    408
    248
    media_image7.png
    Greyscale


    PNG
    media_image1.png
    295
    299
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    409
    305
    media_image5.png
    Greyscale



    PNG
    media_image4.png
    297
    447
    media_image4.png
    Greyscale



Regarding Claim 14, Kissel teaches the limitations of claim 13, as described above, and further teaches wherein an included angle between the second engagement surface and the portion of the rear face that defines part of the support portion is less than 180 degrees (See annotated Fig. 3 below).

    PNG
    media_image8.png
    408
    248
    media_image8.png
    Greyscale


Regarding Claim 15, Kissel teaches the limitations of claim 13, as described above, and further teaches wherein the void is a U-shaped channel (Fig. 3) having a first side wall (See annotated Fig. 3 below), a second side wall (See annotated Fig. 3 below) and a base (See annotated Fig. 3 below), wherein the first side wall extends to the second end of the tool, the left side of the tool, the right side of the tool and the base (Fig. 2&3), and the first side wall has a thickness between the front face and the void (Fig. 3), wherein the second side wall extends to the second end of the tool, the left side of the tool, the right side of the tool and the base (Fig. 2&3) and the first side wall has a thickness between the rear face and the void (Fig. 3), and the first engagement surface is parallel to, or at an angle of 30 degrees or less from being parallel to, at least one of the two sides of the channel (Fig. 3).  It would have been obvious to one of ordinary skill in the art to modify the first engagement surface is parallel to or at an angle of 30 degrees or less from being parallel to, at least one of two sides of channel based on intended use, size and scale of the device, and basic engineering principles, to best suit the intended function, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.

    PNG
    media_image9.png
    416
    381
    media_image9.png
    Greyscale


Regarding Claim 16, Kissel teaches the limitations of claim 13, as described above, and further teaches wherein the stop surface is located between the first end and the void, and the stop surface overlies at least part of the void between the front face and the rear face (Fig. 2&3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kissel as applied to claims 1-6, and 9-16 above, and further in view of Calman (2017/0259416).
Regarding Claim 7, Kissel teaches the limitations of claim 1, as described above, and teaches the tool can be welded together or machined from a singular material.   Kissel fails to explicitly teach the first engagement and second engagement surfaces to have a hardness between 60D and 100D.  Calman teaches a tool with a tapered end and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a certain hardness to engage with an external surface.  Calman teaches wherein the first engagement surface and second engagement surface each have a hardness between 50D and 100D on a Shore A hardness scale ([0024] teaches a shore D hardness of engagement structures ranging from 60D to 100D).  Therefore, given the teaching of Kissel to be manufactured of a singular piece of material,  it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second engagement surfaces, as taught by Kissel, with the material having a shore D harness between 60D to 100D, as taught by Calman, since such a modification is merely an alternate equivalent structure to allow the tool to maintain structure and resilience.

Response to Arguments
Examiner acknowledges the amendments to the claim 1, 4, and 13 in response to the 35 USC 112(b) rejection Examiner withdraws the 35 USC 112 rejection on claims 1 and 13 but maintains the 35 USC 112(b) rejection on claim 4. 
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenart (D880,969), Little (2021/0308847), Prater (2008/0315165), Chamber (7,967,277), and Trincinella (4,864,898) teaches structures that meet the claim limitations and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to remove and install vehicle windows.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723